                 United States District Court
      -------------------------- DISTRICT OF KANSAS----------------------------

CHRISTINE brock,

                       Plaintiff,

v.                                                     Case No: 18-2685-JAR-TJJ

JH PORTFOLIO DEBT EQUITIES, LLC,

                       Defendant,


                          JUDGMENT IN A CIVIL CASE
☐      Jury Verdict. This action came before the Court for a jury trial. The issues have been
       tried and the jury has rendered its verdict.

☒      Decision by the Court. This action came before the Court. The issues have been
       considered and a decision has been rendered.


IT IS ORDERED AND ADJUDGED

That pursuant to the Memorandum and Order filed on September 16, 2019 (Doc. 26), that
Plaintiff’s Motion to Enforce Settlement Agreement (Doc. 20) is granted. Judgment shall be
entered in Plaintiff’s favor under the terms set forth in the parties’ settlement agreement. Plaintiff
is awarded reasonable fees and costs incurred litigating the motion to enforce settlement.



9/16/2019      _______                                 TIMOTHY M. O’BRIEN
     Date                                              CLERK OF THE DISTRICT COURT

                                                       by: _s/Bonnie Wiest______________
                                                              Deputy Clerk
